DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/29/2019 and 03/04/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakita et al., (hereinafter Yamakita), U.S. Patent Application Publication 2017/0069425.
Regarding Claim 1, Yamakita teaches, a coil component (Fig. 1) comprising: 
a winding core (14) having a peripheral surface around a central axis of the winding core, the peripheral surface including at least one plane extending in a direction along the central axis, the plane including a first end portion in a peripheral direction being a direction around the central axis and in which a first ridge (a first ridge of 14, top left edge, Fig. 1) extending in the direction along the central axis lies; and 
a first wire (20) and a second wire (21) spirally wound with a plurality of turns around the central axis of the winding core (14) in a same direction and forming a twisted section in which they are intertwisted in the plurality of turns, such that both the first wire and the second wire are in close contact with the first ridge in the twisted section at the plane in a single turn.  (Yamakita: Figs. 1 and 18, para. [0035], [0037], [0076]).

Regarding Claim 2, Yamakita further teaches, wherein both the first wire (20) and the second wire (21) are in close contact with the first ridge in the twisted section at the plane in neighboring turns (neighboring turns around winding core 14, Fig. 1).  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 3, Yamakita further teaches, wherein a number of close contacts (close contacts with winding core 14, Fig. 1) of the first wire (20) with the first ridge and a number of close contacts (close contacts with winding core 14, Fig. 1) of the second wire (21) with the first ridge are approximately equal.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 4, Yamakita further teaches, wherein 
the plane in the winding core includes a second end portion opposite to the first end portion in the peripheral direction and in which a second ridge (a second ridge of 14, top right edge, Fig. 1) extending in the direction along the central axis lies, and 
both the first wire (20) and the second wire (21) in the twisted section at the plane are in close contact with both the first ridge and the second ridge in the single turn.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 5, Yamakita further teaches, wherein both the first wire (20) and the second wire (21) in the twisted section at the plane are in close contact with both the first ridge and the second ridge in the neighboring turns.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 6, Yamakita further teaches, wherein 
a number of times the first wire (20) passes through the first ridge in close contact therewith and a number of times the second wire (21) passes through the first ridge in close contact therewith are approximately equal, and 
a number of times the first wire (20) passes through the second ridge in close contact therewith and a number of times the second wire (21) passes through the second ridge in close contact therewith are approximately equal.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 7, Yamakita further teaches, wherein 
a number of times the first wire (20) passes through the first ridge in close contact therewith and a number of times the first wire (20) passes through the second ridge in close contact therewith are approximately equal, and 
a number of times the second wire (21) passes through the first ridge in close contact therewith and a number of times the second wire (21) passes through the second ridge in close contact therewith are approximately equal.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 8, Yamakita further teaches, wherein the peripheral surface of the winding core (14) includes at least four planes (four planes, Fig. 1) arranged adjacently in the peripheral direction.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 11, Yamakita further teaches, wherein both the first wire (20) and the second wire (21) in the twisted section are in close contact with the ridges in a portion (middle portion of 14, Fig. 1) other than a winding beginning portion and a winding ending portion of the first and second wires around the winding core.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 12, Yamakita further teaches, wherein 
the plane in the winding core includes a second end portion opposite to the first end portion in the peripheral direction and in which a second ridge (a second ridge of 14, top right edge, Fig. 1) extending in the direction along the central axis lies, and 
both the first wire (20) and the second wire (21) in the twisted section at the plane are in close contact with both the first ridge and the second ridge in the single turn.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 13, Yamakita further teaches, wherein 
the plane in the winding core includes a second end portion opposite to the first end portion in the peripheral direction and in which a second ridge (a second ridge of 14, top right edge, Fig. 1) extending in the direction along the central axis lies, and 
both the first wire (20) and the second wire (21) in the twisted section at the plane are in close contact with both the first ridge and the second ridge in the single turn.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 14, Yamakita further teaches, wherein 
a number of times the first wire (20) passes through the first ridge in close contact therewith and a number of times the first wire (20) passes through the second ridge in close contact therewith are approximately equal, and 
a number of times the second wire (21) passes through the first ridge in close contact therewith and a number of times the second wire (21) passes through the second ridge in close contact therewith are approximately equal.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 15, Yamakita further teaches, wherein 
a number of times the first wire (20) passes through the first ridge in close contact therewith and a number of times the first wire (20) passes through the second ridge in close contact therewith are approximately equal, and 
a number of times the second wire (21) passes through the first ridge in close contact therewith and a number of times the second wire (21) passes through the second ridge in close contact therewith are approximately equal.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 16, Yamakita further teaches, wherein the peripheral surface of the winding core (14) includes at least four planes (four planes, Fig. 1) arranged adjacently in the peripheral direction.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 17, Yamakita further teaches, wherein the peripheral surface of the winding core (14) includes at least four planes (four planes, Fig. 1) arranged adjacently in the peripheral direction.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 19, Yamakita further teaches, wherein both the first wire (20) and the second wire (21) in the twisted section are in close contact with the ridges in a portion (middle portion of 14, Fig. 1) other than a winding beginning portion and a winding ending portion of the first and second wires around the winding core.  (Yamakita: Fig. 1, para. [0035]).
Regarding Claim 20, Yamakita further teaches, wherein both the first wire (20) and the second wire (21) in the twisted section are in close contact with the ridges in a portion (middle portion of 14, Fig. 1) other than a winding beginning portion and a winding ending portion of the first and second wires around the winding core.  (Yamakita: Fig. 1, para. [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita, as applied to claim 8, in view of Takagi et al., (hereinafter Takagi), U.S. Patent Application Publication 2015/0061811.
Regarding Claim 9, Yamakita teaches a four plane winding core portion 14. (Yamakita: Figs. 1 and 18, para. [0035]).
Yamakita does not explicitly teach, wherein the peripheral surface of the winding core includes six planes arranged adjacently in the peripheral direction.
However, Takagi teaches (Fig. 4), wherein the peripheral surface of the winding core (3) includes six planes arranged adjacently in the peripheral direction.  (Takagi: Figs. 4, 5 and 7, para. [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding core portion of Yamakita to include the six planes of Takagi, the motivation being that “[t]he drum, core 2 has a rotationally symmetric shape in a plan view” [0034].  (Takagi: Figs. 4, 5 and 7, para. [0034]).  Therefore, the limitations of Claim 9 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita, as applied to claim 8, in view of Kobayashi et al., (hereinafter Kobayashi), U.S. Patent Application Publication 2018/0322996.
Regarding Claim 10, Yamakita is silent on a dimension with the integer multiple on the winding core. (Yamakita: Figs. 1 and 18, para. [0035]).
Yamakita does not explicitly teach, wherein a dimension of each of the planes measured in the peripheral direction of the winding core is an integral multiple of the shortest dimension of the dimensions of the planes.
However, Kobayashi teaches (Fig. 2), wherein a dimension (a dimension of the winding core 14) of each of the planes measured in the peripheral direction of the winding core (14) is an integral multiple of the shortest dimension of the dimensions of the planes (Kobayashi teaches a multiple of two, “[t]he winding core 14 of the drum core 12 has a width (the dimension in the Y direction in FIG. 1) of 1.6 mm and a height (the dimension in the Z direction in FIG. 1) of 0.8 mm” [0038]).  (Kobayashi: Figs. 1 and 2, para. [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding core portion of Yamakita to include the dimension with the integer multiple of Kobayashi, the motivation being to provide “[t]he winding core 14…a width…of 1.6 mm and a height…of 0.8 mm” [0038] to couple with the flanges (16, 22) [0037].  (Kobayashi: Figs. 1 and 2, para. [0037], [0038]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita, in view of Takagi, as applied to claim 9, in view of Kobayashi.
Regarding Claim 18, the combination of Yamakita in view of Takagi is silent on a dimension with the integer multiple on the winding core. (Yamakita: Figs. 1 and 18, para. [0035]).
The combination of Yamakita in view of Takagi does not explicitly teach, wherein a dimension of each of the planes measured in the peripheral direction of the winding core is an integral multiple of the shortest dimension of the dimensions of the planes.
However, Kobayashi teaches (Fig. 2), wherein a dimension (a dimension of the winding core 14) of each of the planes measured in the peripheral direction of the winding core (14) is an integral multiple of the shortest dimension of the dimensions of the planes (Kobayashi teaches a multiple of two, “[t]he winding core 14 of the drum core 12 has a width (the dimension in the Y direction in FIG. 1) of 1.6 mm and a height (the dimension in the Z direction in FIG. 1) of 0.8 mm” [0038]).  (Kobayashi: Figs. 1 and 2, para. [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding core portion of the combination of Yamakita in view of Takagi to include the dimension with the integer multiple of Kobayashi, the motivation being to provide “[t]he winding core 14…a width…of 1.6 mm and a height…of 0.8 mm” [0038] to couple with the flanges (16, 22) [0037].  (Kobayashi: Figs. 1 and 2, para. [0037], [0038]).  Therefore, the limitations of Claim 18 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/21/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837